Appeal by the defendant from a judgment of the County Court, Nassau County (Berkowitz, J.), rendered March 10, 2006, convicting him of criminally negligent homicide, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not deprived of the effective assistance of counsel. “[T]he record demonstrates that the defense counsel effectively cross-examined the People’s witnesses, delivered a cogent opening and closing statement, and presented a plausible defense” (People v Groonell, 256 AD2d 356, 357 [1998]). Thus, we find that the defendant received meaningful representation.
The defendant contends that the trial court erred in admitting into evidence photographs depicting the deceased and the deceased’s severed hand. However, any error in the admission of these photographs was harmless, as there was overwhelming evidence of the defendant’s guilt, and no significant probability that the error contributed to his conviction (see People v Crimmins, 36 NY2d 230, 241-242 [1975]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 85-86 [1982]). Mastro, J.P., Santucci, Balkin and Dickerson, JJ., concur.